Title: Baron Staël von Holstein to the American Commissioners: Résumé, 5 October 1784
From: Staël von Holstein, Erik Magnus
To: American Commissioners


				⟨Paris, October 5, 1784, in French: When I received your letter from Mr. Humphreys, secretary of the Commission for Treaties

of the United States of America, which I will forward to the king, I suggested that in order to save time, I also communicate some notion of what additions are being proposed by the United States. If you agree, I will send the dispatches with the Swedish courier, who is due to return here in a couple of days.⟩
			